Citation Nr: 0319437	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1976 to August 1994.  His awards and 
decorations included the Master Parachutist Badge, the 
Scuba Diver Badge, the Pathfinder Badge, the Ranger Tab, 
and the Special Forces Tab.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2000, at which time it was 
remanded for further development.  Thereafter, the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, confirmed and 
continued its denial of entitlement to service connection 
for the following disabilities:  left shoulder 
disability, right shoulder disability, and left wrist 
disability.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Left shoulder tendinitis was first clinically 
manifested in service.

2.  The veteran does not currently demonstrate right 
shoulder disability.

3.  The veteran does not currently demonstrate left wrist 
disability.


CONCLUSIONS OF LAW

1.  Left shoulder tendonitis is the result of disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).
2.  Right shoulder disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

3.  Left wrist disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also 
eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in his 
original claim (VA Form 21-526, received in September 
1994); the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); the Board's remand of 
November 2000; and a letter, dated in November 2001, the 
veteran and his representative were notified of the 
evidence necessary to substantiate his claims of service 
connection for disabilities of the left shoulder, right 
shoulder, and left wrist.  Indeed, the SSOC issued in 
March 2003 sets forth the provisions of 38 C.F.R. 
§ 3.159.  Such information notified the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of 
the veteran's appeal:  the veteran's service medical 
records; the report of a VA examination, performed in May 
1997; and medical records obtained through the American 
Embassy Consular Section, Cairo, Egypt, reflecting the 
veteran's treatment from July 1998 through December 1999.

The veteran has been informed of his right to have a 
hearing in association with his appeal; however, to date, 
he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that he has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support any of the issues on 
appeal.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  



II.  The Facts

The veteran's service medical records show that in 
October 1987, he reported that six weeks earlier, he had 
injured his left shoulder and left wrist in a parachute 
jump.  X-rays were negative, and the various diagnoses 
were rule out left rotator cuff infraspinatus; rule out 
left wrist sprain with synovitis; cuff tendinitis due to 
a fall at jump school; and ligamentous sprain, due to 
cuff tendinitis.  During treatment for the same 
complaints in January1988, it was noted that X-rays were 
negative for a fracture.  The diagnoses were remote 
strain of the left shoulder and left wrist.

In April 1989, the veteran was treated for a four month 
history of complaints of a cracking sound, when he moved 
his right shoulder.  The various assessments were 
possible bursitis and history of degenerative joint 
disease.

In January 1990, the veteran was treated for a flat, 
soft, slightly atrophic scar on his right shoulder.

In June and July 1994, the veteran was treated for 
lipomas in various areas, including his left wrist.  (By 
a rating action in February 1995, the RO granted 
entitlement to service connection for multiple lipomas, 
for which it assigned a noncompensable evaluation.

During his service retirement examination in July 1994, 
the veteran responded in the affirmative, when asked if 
he then had, or had ever had, swollen or painful joints; 
arthritis, rheumatism, or bursitis; or a painful or trick 
shoulder or elbow.  The examiner noted a number of 
disorders but did not report any disabilities involving 
the veteran's left wrist or either of his shoulders.  The 
physical examination revealed that the veteran's upper 
extremities were normal.

Medical records obtained through the American Embassy 
Consular Section, Cairo, Egypt, show that from July 1998 
through January 1999, the veteran was treated, in part, 
for left shoulder disability, variously diagnosed as 
impingement syndrome; probable bicipital tendinitis; 
possible joint arthropathy versus tendinitis.  In January 
1999, ultrasound of both shoulders was negative for any 
pathology. 

During a May 1997, VA examination, the veteran continued 
to complain of left shoulder problems.  The various 
diagnoses were osteoarthritis of the left 
acromioclavicular joint and suprasinatus tendinitis of 
the left shoulder.  

The veteran failed to report for a VA orthopedic 
examination scheduled for October 2002.

III.  Analysis

The veteran seeks entitlement to service connection for 
disabilities of the left and right shoulders and of the 
left wrist.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Even if the 
disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

A.  The Left Shoulder

A review of the evidence discloses that the veteran was 
treated in service for complaints of left shoulder 
disability.  The various diagnoses included tendinitis.  
Although his service separation examination in July 1994 
was negative for such disability, medical records dated 
several years after service continue to show treatment 
for left shoulder disability including tendinitis.  He 
has consistently maintained that his left shoulder 
disability was first manifested in service following an 
injury sustained in a parachute jump, and there is no 
evidence on file to suggest otherwise.  Therefore, the 
Board is of the opinion that service connection for 
tendinitis of the left shoulder is warranted.  At the 
very least, the evidence is in relative equipoise.  That 
is, there is an approximate balance of evidence both for 
and against the veteran's claim of entitlement to service 
connection for left shoulder disability.  Under such 
circumstances all reasonable doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In arriving at this decision, the Board recognizes that 
the veteran failed to report for a VA orthopedic 
examination scheduled for October 2002.  When entitlement 
to a service connection cannot be established without a 
current VA examination and a claimant, without good 
cause, fails to report for such examination, the claim is 
evaluated on the evidence of record.  38 C.F.R. § 3.655 
(2002).  In this case, there is no evidence that the 
veteran had good cause for not reporting for the 
scheduled examination.

In this regard, it is noteworthy that the available 
medical reports include references to osteoarthritis, 
impingement syndrome, and shoulder strain, but, in the 
absence of a medical opinion establishing a connection 
between these disorders and an injury in service, service 
connection may not be granted.  With regard to the 
tendinitis, however, there is enough evidence already on 
file to show continuity of the disability from service to 
the present.  Therefore, the grant of service connection 
for a left shoulder disability is limited to tendinitis.  
Accordingly, the grant of service connection for left 
shoulder tendonitis is warranted.


B.  The Right Shoulder and Left Wrist

A further review of the evidence discloses that in 
service, the veteran was treated for right shoulder 
disability, variously diagnosed as bursitis and a history 
of degenerative joint disease.  He was also treated for 
left wrist problems, variously diagnosed as 
sprain/strain.  There is, however, insufficient evidence 
to establish that these disorders resulted in a current 
disability.  Indeed, the report of the veteran's service 
separation examination and his post-service medical 
records are negative for any disability in either area.  
The only reports of ongoing disability in the veteran's 
right shoulder and left wrist come from the veteran.  As 
a layman, however, he is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, his theory of the case, 
without more, cannot be considered competent evidence to 
support the claim.  Absent competent evidence of current 
right shoulder disability or of left wrist disability, 
the veteran cannot meet the criteria for service 
connection.  

In arriving at this decision, the Board notes that the 
October 2002 VA examination was also scheduled for the 
purpose of evaluating the claimed right shoulder and left 
knee disabilities.  Unlike the veteran's left shoulder 
disability, however, the competent evidence on file does 
not suggest a reasonable possibility that he has current 
disability in either area, let alone a relationship to 
service.  38 C.F.R. § 3.655.  Rather, the preponderance 
of the evidence strongly suggests that the claimed right 
shoulder and left wrist problems in service were resolved 
without residual disability.  Absent an approximate 
balance of evidence both for and against such claims, the 
principal concerning resolution of reasonable doubt does 
not apply.  


ORDER

Entitlement to service connection for left shoulder 
tendinitis is granted.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for left wrist 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.



 

